DETAILED ACTION
This action is in response to the amendment filed 12/6/2021.  Claims 11-18 are currently amended.  Claims 1-10 have been canceled.  No claims are newly added.  Presently, claims 11-18 are pending.
Applicant is notified that the response filed 12/6/2021 was not submitted in accordance with 37 CFR 1.121.  Claims 1-10 have been canceled in the preliminary amendment dated 9/25/2020.  However, the amendment dated 12/6/2021 does not list claims 1-10.  For the purposes of this action only, the amendment will be considered as being properly filed and that claims 1-10 will be treated as being canceled (as per the preliminary amendment dated 9/25/2020).  Failure to follow the procedures set forth in 37 CFR 1.121 for future amendments will result in a non-compliant action and thus unnecessarily furthering prosecution.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see the Objections under 35 U.S.C. 112 section on page 4 of the response dated 12/6/2021, with respect to the rejections of claims 12-18 under 
Applicant’s arguments, see Rejections under 35 U.S.C. 102 on pages 4-6 of the response filed 12/6/2021, with respect to the rejections of claims 11, 16 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Frobenius (DE 955,570) and the rejections of claims 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by Kleimann (US 7998168) have been fully considered and are persuasive.  It is considered that the amendments to the claims provided in the amendment dated 12/6/2021 overcome the rejections provided in the Office action dated 10/14/2021.  Therefore, the rejections of claims 11, 16, 17 under 35 U.S.C. 102(a)(1) as being anticipated by Frobenius and the rejections of claims 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by Kleimann as provided in the Office action dated 10/14/2021 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John C. Linderman, Reg. No. 24,420 on 2/25/2022.


Replace claim 11 with --A pinching device for controlling flows in elastic tube lines, wherein the pinching device comprises two wheels and a base plate, wherein a first wheel of the two wheels is designed as an eccentric wheel having a circular outer periphery and rotatably driven about an eccentric axis offset from a center of the eccentric wheel and within the outer periphery of the eccentric wheel, the outer periphery of the eccentric wheel being defined by a ring slidably mounted on the eccentric wheel for rotation about the center of the eccentric wheel, and a second wheel of the two wheels is arranged in a predetermined position relative to the eccentric wheel and is fixed to the base plate, wherein the position of the second wheel is adjustable, and wherein the eccentric wheel is rotatable via a drive shaft about the eccentric axis of the eccentric wheel in the direction of the second wheel in order to bring a circular outer periphery of the ring on the eccentric wheel into engagement with a tube positioned between the wheels and pinch the tube, wherein the pinching device comprises at least one guide rail with a recess opening on one side to receive the tube and which the at least one guide rail serves to attach the pinching device at any desired position on the tube.--;

Replace claim 12 with --The pinching device according to claim 11, wherein a peripheral edge of one of the first and second wheels has a convex shape and a peripheral edge of the other of the first and second wheels has a concave shape.--;

In claim 18, line 2: replace “the current consumption” with “current consumption”.

The rewriting of claims 11 and 12 were to clarify the amendments of claims 11 and 12 and to provide a clean copy of claims 11 and 12.  
Additionally, amendments to recite: “a first wheel of the two wheels” in claim 11, line 2; “a center” in claim 11, line 4; “the eccentric wheel” in claim 11, line 7; “a second wheel of the two wheels” in claim 11, line 8; “the at least one guide rail” in claim 11, line 16; “the tube” in claim 11, line 17; “a peripheral edge” in claim 12, lines 1-2; “a peripheral edge” in claim 12, line 3 and “current consumption” in claim 18, line 2 were made to improve clarity of the claims and to provide proper antecedent basis for the limitations.

Drawings
The drawings were received on 9/25/2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art of record does not disclose or suggest a pinching device comprising two wheels wherein the first wheel is designed as an eccentric wheel having a circular outer periphery and rotatably driven about an eccentric axis offset from the center of the eccentric wheel and within the outer periphery of the eccentric wheel with the outer periphery of the eccentric wheel being defined by a ring slidably mounted on the eccentric wheel for rotation about the center of the eccentric 
Claims 12-18 depend from claim 11, either directly or indirectly, and, therefore, contain the allowable subject matter of claim 11.
Applicant’s arguments filed 12/6/2021 with respect to the rejections provided in the Office action dated 10/14/2021 are persuasive.
Moeller, Jr. (US 3016915) discloses a valve assembly having a first wheel (40) that is designed as an eccentric wheel having a circular outer periphery and is rotatably driven about an eccentric axis (considered the axis of the stem 32) offset from the center of the eccentric wheel and within the outer periphery of the eccentric wheel and wherein the eccentric wheel is rotatable via a drive (handle 36) about the eccentric axis of the eccentric wheel in order to bring the circular outer periphery of the eccentric wheel into engagement with a tube (28) wherein the pinching device comprises at least one guide (considered the housing 10) with a recess opening (30) on one side to receive the tube.
The Moeller, Jr. reference does not disclose or suggest wherein the outer periphery of the eccentric wheel is defined by a ring slidably mounted on the eccentric wheel and a second wheel that is arranged in a predetermined position relative to the eccentric wheel and is fixed to the base plate wherein the position of the second wheel is adjustable.

The Sieber-Muller reference does not disclose or suggest wherein the first wheel includes an outer periphery that defines an eccentric wheel wherein the outer periphery of the eccentric wheel is defined by a ring slidably mounted on the eccentric wheel and a second wheel that is arranged in a predetermined position relative to the eccentric wheel and is fixed to the base plate wherein the position of the second wheel is adjustable.
Fyfe (US 1914851) discloses a flow control valve having a first wheel (13) wherein the first wheel is designed as an eccentric wheel that is rotatable via a drive (handle 11) wherein the first wheel interacts with a tube (9) in order to pinch the tube.  
The Fyfe reference does not disclose or suggest wherein the first wheel includes an outer periphery of the eccentric wheel is defined by a ring slidably mounted on the eccentric wheel and a second wheel that is arranged in a predetermined position relative to the eccentric wheel and is fixed to the base plate wherein the position of the second wheel is adjustable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753